DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 13-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 444 046 A1.
With reference to claim 1, EP 2 444 046 A1 (hereinafter “Werner”) discloses an absorbent article (abstract) comprising: 
a central lateral axis, a central longitudinal axis extending in a direction perpendicular to the central lateral axis (figure 17); a front region (30), rear region (32) and crotch region (34) between the front and rear regions (figure 17);
 a liquid permeable topsheet (18), a liquid impermeable backsheet (20) and an absorbent structure (14) positioned at least partially between the topsheet and backsheet [0168]; 
the absorbent structure having an absorbent layer comprising a length, a width and opposing transverse edges and longitudinal edges (figure 1); 
wherein the absorbent layer comprises an absorbent material [0171]; and
wherein the absorbent material defines at least two longitudinal main channels (111,114) extending the length of the article (figure 6) and 
a transverse channel (115,113), wherein the transverse channel connects two of the least two longitudinal channels (figure 6), wherein the transverse channel and/or at least one of the longitudinal main channels comprises a temporary portion as set forth in [0142]. 
With respect to claim 2, Werner discloses an absorbent article wherein the longitudinal main channels comprise one or more permanent portions as set forth in [0142]. 


Regarding claims 3 and 21, Werner discloses an absorbent article wherein at least two permanent portions (111) overlaps the central lateral axis as set forth in figures 1 and 5. 
With reference to claim 4, Werner discloses an absorbent article wherein one of the at least two longitudinal main channels are disposed on a first side of the central longitudinal axis and another of the at least two longitudinal main channels is disposed on a second side of the central longitudinal axis as shown in figure 1 where the center line of channels is considered as the longitudinal axis. 
As to claims 5-6, Werner discloses an absorbent article wherein at least two longitudinal main channels and/or the transverse channel do not extend to the longitudinal edges or transverse edges of the absorbent layer as shown in  figure 1. 
As to claims 7-8 and 18, Werner discloses an absorbent article wherein the at least two longitudinal main channels and/or the transverse channel are curved as shown in figures 1 and 5. 
With respect to claim 9, see figures 1, 3 and 13.
Regarding claim 13, Werner discloses an absorbent material (110) comprising absorbent polymer particles and cellulose fibers as set forth in [0171].
With reference to claims 14-15 and 22-23, see [0142]. 

Regarding claim 16, see [0173]
With reference to claim 17, Werner discloses an absorbent article (abstract) comprising: 
 a liquid permeable topsheet (18);
 a liquid impermeable backsheet (20); and 
an absorbent structure (14) positioned at least partially between the topsheet and backsheet [0168]; 
the absorbent structure having an absorbent layer comprising opposing transverse edges and longitudinal edges (figure 1); 
wherein the absorbent layer comprises a first substrate (102), a second substrate (101) and an absorbent material (110) comprising absorbent polymer particles and cellulose fibers [0171] disposed between the first and second substrate (figure 2) and comprising a combination of absorbent polymer particles and cellulose fibers [0171];
a transverse channel (115,113), wherein the transverse channel resides between two longitudinal channels (figure 6), wherein the transverse channel and/or at least one of the longitudinal main channels includes a combination of temporary and/or permanent portions as set forth in [0142]. 
With reference to claim 19, see [0173].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,849,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of the instant application are anticipated by claims 1-17 of U.S. Patent No. 10,849,799.
The limitations of claim 1 of the Application can be found in claim 1 of the Patent. The difference lies in the fact that the copending claims are a “species” of the “generic” invention of claim 1 of the Application. It has been held that the “generic” invention is “anticipated” by the “species”.  Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent.
The limitations of claim 1 of the instant application can be found in claim 1 of U.S. Patent No. 10,849,799.
The limitations of claim 2 of the instant application can be found in claim 2 of U.S. Patent No. 10,849,799. 
The limitations of claim 3 of the instant application can be found in claim 2 of U.S. Patent No. 10,849,799.
 The limitations of claim 5 of the instant application can be found in claim 6 of U.S. Patent No. 10,849,799. 
The limitations of claim 6 of the instant application can be found in claim 6 of U.S. Patent No. 10,849,799. 
The limitations of claim 7 of the instant application can be found in claim 3 of U.S. Patent No. 10,849,799. 
The limitations of claim 8 of the instant application can be found in claim 3 of U.S. Patent No. 10,849,799.	
The limitations of claim 9 of the instant application can be found in claim 8 of U.S. Patent No. 10,849,799.
The limitations of claim 13 of the instant application can be found in claim 1 of U.S. Patent No. 10,849,799.
The limitations of claim 14 of the instant application can be found in claim 1 of U.S. Patent No. 10,849,799.
The limitations of claim 15 of the instant application can be found in claim 15 of U.S. Patent No. 10,849,799.
The limitations of claim 16 of the instant application can be found in claim 18 of U.S. Patent No. 10,849,799.
The limitations of claim 17 of the instant application can be found in claim 17 of U.S. Patent No. 10,849,799.
The limitations of claim 18 of the instant application can be found in claim 10 of U.S. Patent No. 10,849,799.
The limitations of claim 21 of the instant application can be found in claim 6 of U.S. Patent No. 10,849,799.
The limitations of claim 22 of the instant application can be found in claim 15 of U.S. Patent No. 10,849,799.
The limitations of claim 23 of the instant application can be found in claim 15 of U.S. Patent No. 10,849,799.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781